UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7538


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SAMUEL GAINES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:11-cr-00153-BO-3; 7:16-cv-
00129-BO)


Submitted: February 20, 2020                                  Decided: February 25, 2020


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Gaines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Samuel Gaines seeks to appeal the district court’s order denying his 28 U.S.C.

§ 2255 (2018) motion. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2018).        A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. See

Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 92012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Gaines has not made

the requisite showing. Accordingly, we deny Gaines’ motion to appoint counsel, deny a

certificate of appealability, and dismiss this appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2